Exhibit 10.65



AMENDMENT NO. 2 TO
NOTE PURCHASE AGREEMENT


         This Amendment No. 2 to Note Purchase Agreement (this "Amendment")
dated as of October __, 2004, is between United Expressline, Inc., an Indiana
corporation (the "Company"), and The Huntington Capital Investment Company, an
Ohio corporation ("HCIC"). Unless otherwise specified in this Amendment,
capitalized terms used in this Amendment have the meanings ascribed to them in
the Purchase Agreement (as hereinafter defined).

        WHEREAS, the Company and HCIC are parties to a Note Purchase Agreement,
dated as of July 27, 2001 (as further amended, supplemented, restated or
otherwise modified from time to time, the "Purchase Agreement");

        WHEREAS, the Company has asked HCIC to amend the Purchase Agreement to
revise the payment terms contained therein and HCIC has agreed to do so;

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants contained in this Amendment and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

        1.         Amendment to the Purchase Agreement.    Subject to the
satisfaction of the conditions set forth in Section 6 of this Amendment, the
parties hereby agree, effective October 1, 2004, to amend the Purchase Agreement
to delete Section 2.1(b) thereof in its entirety and replace such paragraph as
follows:

                   (b)        Interest is due and payable (i) monthly in arrears
on the last Business Day of each month, commencing on the last Business Day of
October, 2004, in each case in an amount equal to the aggregate accrued but
unpaid interest, and (ii) on the Termination Date, in an amount equal to the
aggregate accrued but unpaid interest.


        2.         Representations and Warranties of the Company.    The Company
represents and warrants that:

                 (a)         the execution, delivery and performance by the
Company of this Amendment have been duly authorized by all necessary corporate
action and this Amendment is a legal, valid and binding obligation of the
Company enforceable in accordance with its terms;

                 (b)         each of the representations and warranties
contained in the Purchase Agreement is true and correct in all material respects
on and as of the date hereof as if made on the date hereof, except to the extent
that such representations and warranties expressly relate to an earlier date and
except as set forth on the schedule hereto;

                 (c)         neither the execution, delivery and performance of
this Amendment or the consummation of the transactions contemplated hereby does
or shall contravene, result in a breach of, or violate (i) any provision, of the
Company's organizational documents, (ii) any law or regulation, or any order or
decree of any government instrumentality, or (iii) any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which the Company is a party
or by which the Company or any of its property is bound, except in any such case
to the extent such conflict or breach has been waived by a written document, a
copy of which has been delivered to HCIC on or before the date of this
Amendment.



Page 1

        3.         Acknowledgment regarding Purchase Agreement.

                 (a)        Except as expressly set forth in this Amendment, the
Purchase Agreement and the other agreements and documents contemplated by the
Purchase Agreement remain in full force and effect and are hereby ratified and
affirmed, including without limitation, any interest payment provisions for any
interest accruing prior to the date of this Agreement.

                 (b)        Except as expressly set forth in this Amendment, the
execution, delivery and effectiveness of this Amendment will not operate as a
waiver of any right, power or remedy of the Purchaser under the Purchase
Agreement or any other agreements or documents contemplated by the Purchase
Agreement. Upon the effectiveness of this Amendment, each reference in the
Purchase Agreement to "this Agreement," "hereunder," "hereof," "herein" or words
of similar import will mean and be a reference to the Purchase Agreement as
amended by this Amendment.

                 (c)        The Company acknowledges that there is no defense,
setoff or counterclaim of any kind, nature or description to the Company's
obligations under the Purchase Agreement or any other agreements or documents
contemplated by the Purchase Agreement or the payment of any obligation of the
Company thereunder when due.

        4.         Costs, Expenses and Fees.    The Company agrees to reimburse
HCIC for all fees, costs and expenses, including the fees, costs and expenses of
counsel or other advisors for advice, assistance or other representation in
connection with this Amendment and the other documents to be delivered in
connection with this Amendment.

        5.         Governing Law.    This Amendment will be governed by and
construed in accordance with the internal laws of the State of Ohio, without
regard for conflicts of laws principles.

        6.         Conditions Precedent.    This Amendment will become effective
when each of the following conditions precedent have been met to the
satisfaction of HCIC or waived in writing by HCIC:

                 (a)         Each of HCIC and the Company has delivered to the
other duly executed counterparts of this Amendment; and

                 (b)         The representations and warranties contained in
this Amendment are true and correct in all respects.


Remainder of page left intentionally blank



--------------------------------------------------------------------------------

Page 2

        IN WITNESS WHEREOF, the parties have, through their duly authorized
representatives, executed this Agreement as of the date first above written.


  UNITED EXPRESSLINE, INC.



By  /s/  Gary H. Stanley

--------------------------------------------------------------------------------

Name:  Gary H. Stanley
Title:  President


THE HUNTINGTON CAPITAL
INVESTMENT COMPANY



By  /s/  M. Bahlmann

--------------------------------------------------------------------------------

Name:  Mark Bahlmann

--------------------------------------------------------------------------------

Title:  Vice President

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

Page 3